Citation Nr: 0433015	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  03-08 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post traumatic stress disorder.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for migraine headaches.  

4.  Entitlement to a compensable initial rating for a facial 
scar of the left eyebrow.  

5.  Entitlement to an initial rating in excess of 10 percent 
for a facial scar of the upper lip.  

6.  Entitlement to an initial rating in excess of 10 percent 
for headaches secondary to brain trauma.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.S.


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 September 
1966, and from March 1967 to December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection for a 
facial scar above his upper lip, with a noncompensable 
initial rating, a facial scar above his left eyebrow, with a 
noncompensable initial rating, and headaches, with a 10 
percent initial rating.  He was also denied service 
connection for a psychiatric disability.  In January 1997, 
the veteran filed a Notice of Disagreement regarding the 
denial of service connection for a psychiatric disability, 
and was sent a February 1997 Statement of the Case.  He then 
filed a March 1997 VA Form 9, perfecting his appeal of this 
issue.  He testified before a decision review officer at the 
RO in June 1997.  

In August 1997, the veteran filed a Notice of Disagreement 
regarding the initial ratings assigned his scars of the lip 
and eyebrow, and his headaches.  He was sent a December 1997 
Statement of the Case regarding these issues, and responded 
with a January 1998 VA Form 9, perfecting his appeals of 
these issues.  He testified before a decision review officer 
at the RO in March 1998.  He subsequently testified before a 
member of the Board in May 1999.  

Within a May 1998 hearing officer's decision the veteran was 
awarded a compensable initial rating of 10 percent for his 
facial scar of the upper lip.  However, because there has 
been no clearly expressed intent on the part of the veteran 
to limit his appeal to entitlement to a specified disability 
rating, the VA is required to consider entitlement to all 
available ratings for that disability.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Accordingly, this issue remains in 
appellate status.  

These issues were originally considered by the Board in 
November 1999, at which time they were remanded for 
additional development.  They have now been returned to the 
Board.  

In a March 2002 rating decision, the veteran was denied 
service connection for tinnitus, migraine headaches, and post 
traumatic stress disorder.  He responded by filing a March 
2002 Notice of Disagreement regarding these determinations, 
and was sent a January 2003 Statement of the Case.  He then 
filed a March 2003 VA Form 9, perfecting his appeal of these 
issues.  Because the veteran already had pending a claim for 
service connection for psychiatric disability, his claim for 
service connection for post traumatic stress disorder is 
merged into the prior pending appeal.  

The issues of entitlement to increased ratings for facial 
scars of the upper lip and eyebrow are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.





FINDINGS OF FACT

1.  The statutory duty to assist and the duty to notify have 
been satisfied.  

2.  The veteran was personally assaulted during active 
military service, and now has post traumatic stress disorder 
as a result of this incident.  

3.  Migraine headaches were first manifested many years after 
service.  

4.  Tinnitus was first manifested many years after service.

5.  The veteran's headaches secondary to head injury occur 2-
3 times per week and last up to 24 hours; multi-infarct 
dementia has not been diagnosed.  


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for post 
traumatic stress disorder have been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).  

2.  The criteria for the award of service connection for 
migraine headaches have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  

3.  The criteria for the award of service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  

4.  The criteria for an initial rating in excess of 10 
percent for the veteran's headaches secondary to brain injury 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8045 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the February 1997, 
December 1997, and March 2003 Statements of the Case, the 
various Supplemental Statements of the Case, and November 
2001 RO letter to the veteran notifying him of the VCAA, he 
has been advised of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain.  The veteran has 
reported that he receives medical care at the VA medical 
center in West Haven, CT, and these records were obtained.  
Pertinent treatment records have also been obtained from the 
Social Security Administration.  Private medical records have 
been obtained from P.M., Ph.D., and B.P., M.D.  The veteran 
has not otherwise identified any additional evidence not 
already associated with the claims folder that is obtainable.  
Finally, he has been afforded recent VA medical examinations 
in conjunction with his claims; for these reasons, his 
appeals are ready to be considered on the merits.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  
Subsequently, the Veterans Benefits Act of 2003 was signed 
into law in December 2003.  This law authorizes VA to make a 
decision on a claim before the expiration of the period 
during which the veteran may submit any additional evidence 
necessary to substantiate his claim.  This change was made 
effective from November 9, 2000.  Veterans Benefits Act of 
2003, P.L. 108-183, § 701 117 Stat. 2651 (December 16, 2003).  
In the present case, the appellant was first sent a letter in 
November 2001 detailing the evidence that was necessary to 
substantiate his claims.  The appellant has had over a year 
since this letter was issued to submit additional evidence, 
and he in fact has done so; therefore, there is no indication 
that further delaying adjudication of the appellant's appeal 
would serve his interests.  

Lastly, the Board has considered the U.S. Court of Appeals 
for Veterans Claims' (Court) holding in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), in which the Court held 
that 38 U.S.C.A. § 5103(a) requires VA to provide notice to 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  In the present case, the 
RO initially considered the claims on appeal in January 1997, 
prior to the passage of the VCAA and the modifications to 
38 U.S.C. § 5103(a) therein.  Subsequent to that initial 
decision and the passage of the VCAA, the RO provided notice 
to the veteran of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
reconsidered on several occasions, most recently in January 
2003, in light of the additional development performed 
subsequent to January 1997.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

I. Service connection - Post traumatic stress disorder

The veteran seeks service connection for post traumatic 
stress disorder.  Service connection may be awarded for a 
current disability arising from a disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2004).  
As with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material 
to the claim, the claimant shall be given the benefit of the 
doubt.  38 U.S.C.A. § 5107 (West 2002).  

Service connection for post traumatic stress disorder 
requires medical evidence establishing a diagnosis of the 
disorder, credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2004).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a post 
traumatic stress disorder diagnosis will vary depending upon 
whether the veteran engaged in "combat with the enemy."  
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) 
(2002); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If the VA determines the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or written statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f) (2003); Zarycki, 6 Vet. App. at 
98.  If, however, the VA determines either that the veteran 
did not engage in combat with the enemy or that she did 
engage in combat, but that the alleged stressor is not combat 
related, then his lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  Id.  Service 
department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994); see also, Fossie v. West, 12 
Vet. App. 1, 6 (1998) (wherein the Court stated, "If the 
veteran engaged in combat, his lay testimony regarding 
stressors will be accepted as conclusive evidence of the 
presence of in-service stressors").  If, however, the 
veteran was not engaged in combat, he must introduce 
corroborative evidence of his claimed in-service stressors.  

In the present case, the veteran's service personnel records 
are negative for any indications of combat participation, and 
his DD-214 is negative for the award of the Combat 
Infantryman's Badge, Purple Heart medal, or similar combat 
awards.  Therefore, because the Board finds the veteran's 
alleged stressor is not combat-related, corroborative 
evidence must be presented of his claimed in-service 
stressors.  

The veteran has alleged that he was assaulted in his barracks 
by several drunken soldiers.  These soldiers struck him 
several times in the head and body, resulting in cuts, 
abrasions, and a period of unconsciousness.  In support of 
his claim, he has submitted a statement from A.J.W., who 
served with the veteran, confirming a personal assault on the 
veteran during military service.  Service medical records 
also confirm treatment in June 1969 for lacerations and a 
possible broken nose following a fight in the barracks.  

According to the U.S. Court of Appeals for Veterans Claims 
(Court), the veteran need not submit evidence of personal 
participation in stressful events; he need only submit, or 
point the VA to, "independent evidence of the occurrence of 
a stressful event, [which] . . . .implies his personal 
exposure."  Pentecost v. Principi, 16 Vet. App. 124, 128-29 
(2002).  In the present case, the evidence of record verifies 
the incident as described by the veteran.  Thus, because 
service department records support and do not contradict the 
claimant's testimony regarding a claimed noncombat stressor, 
the Board accepts this event, and the veteran's participation 
therein, as true.  See Doran, supra.  

In support of his claim, the veteran has also submitted 
medical treatment records from J.D.F., Ph.D.  According to 
Dr. F.'s records, the veteran displays persistent symptoms of 
post traumatic stress disorder which can be attributed to his 
1969 in-service personal assault.  In reaching this 
conclusion, the doctor examined the veteran on several 
occasions and administered several diagnostic tests.  The 
veteran was also diagnosed with post traumatic stress 
disorder, resulting from his in-service experiences, by a VA 
medical examiner in March 2000.  Because the evidence of 
record establishes a current diagnosis of post traumatic 
stress disorder resulting from an in-service stressor event, 
service connection for post traumatic stress disorder is 
warranted.  

II.  Service connection - Migraine headaches

The veteran seeks service connection for migraine headaches.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303, 3.304 (2004).  As with any claim, 
when there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

As an initial matter, the veteran has already been awarded 
service connection for headaches secondary to brain trauma, 
which are evaluated under Diagnostic Code 8045.  As VA may 
not evaluate the same disability under multiple diagnoses, 
all disability attributable to the veteran's trauma-related 
headaches will not be considered as within the pending claim.  
See 38 C.F.R. § 4.14 (2004).  

The veteran alleges that he has experienced migraine 
headaches since military service.  While his service medical 
records are positive for several instances of treatment for 
headaches, these headaches were usually diagnosed as tension-
type headaches and/or were attributed to his multiple traumas 
to the head during military service.  Tension headaches were 
diagnosed in August 1968 and again in October 1968.  In 
August 1968 he reported a history of "migraine headaches", 
but migraine headaches were not diagnosed at that time.  

Subsequent to service, the veteran was not diagnosed with 
migraine headaches until many years after service.  According 
to a June 1997 statement from B.P., M.D., the veteran has 
been treated by Dr. P. for "chronic migraine headaches."  
In February 2000, the veteran underwent VA medical 
examination to determine the nature and etiology of his 
headaches.  He gave a history of headaches following several 
head traumas during military service.  After reviewing the 
medical record and examining the veteran, the VA examiner 
stated that the veteran's "headache syndrome does not appear 
to be migrainous in character and at best, seems to be of a 
muscle tension variety."  While the veteran did indeed have 
chronic headaches, these headaches "are not migrainous in 
terms of the symptom profile."  

Overall, the preponderance of the evidence is against the 
award of service connection for migraine headaches.  The 
veteran was not diagnosed with migraine headaches until June 
1997, many years after his service separation, and has 
presented no evidence that such a disability began during 
military service.  His service medical records confirm only 
reports of tension headaches, and according to the most 
recent VA examination report of February 2000, the veteran's 
headaches appear to be of the muscle tension variety.  
Because the veteran has not presented competent medical 
evidence that his migraine headaches began during military 
service, service connection for migraine headaches must be 
denied.  

The veteran has himself alleged that his migraine headaches 
began during active military service.  Generally, the Board 
is not bound by lay opinions regarding medical diagnosis, 
etiology, and causation.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, lay persons are generally considered 
credible witnesses regarding readily observable 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 496 
(1994).  Nevertheless, in the present case, while the veteran 
has claimed migraine headaches since service, the medical 
evidence of record does not support his claims.  As was noted 
above, he was not diagnosed with migraine headaches until 
many years following service, and he did not claim such 
headaches until 1997, many years following service.  
Therefore, the veteran's personal statements of migraine 
headaches first incurred during military service are 
insufficient to warrant the grant of service connection for 
migraine headaches.  

In conclusion, the preponderance of the evidence is against 
the award of service connection for migraine headaches, as 
such a disability has not been shown to have been incurred 
during military service, or within a year thereafter.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

III. Service connection - Tinnitus

The veteran seeks service connection for tinnitus.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303, 3.304 (2004).  As with any claim, when 
there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

The veteran's service medical records are negative for any 
diagnosis of or treatment for tinnitus.  Following service, 
he denied tinnitus on several VA and private medical 
examinations.  On a private April 1995 audiological 
examination he denied any history of tinnitus.  Likewise, he 
denied tinnitus on private examination in August 1995.  
Likewise, when he first sought VA treatment for his claimed 
hearing loss in August 1996, he again denied any history of 
tinnitus.  He did not report tinnitus to a medical 
professional until March 2000, subsequent to his claim for 
service connection for this disability.  At that time, he 
reported the onset of occasional tinnitus in 1967, and the 
onset of tinnitus on a more regular basis in 1990.  Bilateral 
tinnitus was diagnosed at that time.  

After reviewing the totality of the record, the Board finds 
service connection for tinnitus is not warranted, as 
competent evidence has not been presented establishing the 
onset of this disability during military service.  The 
veteran's service medical records are all negative for any 
diagnosis of or treatment for tinnitus, and he initially 
denied tinnitus on both private and VA medical examinations 
in the mid 1990's.  The veteran did not report tinnitus to a 
medical professional until approximately 2000, many years 
after service separation.  Based on this evidence, the 
preponderance of the evidence is against the veteran's claim 
for service connection for tinnitus.  

The veteran has himself alleged that his tinnitus began 
during active military service.  Generally, the Board is not 
bound by lay opinions regarding medical diagnosis, etiology, 
and causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, lay persons are generally considered 
credible witnesses regarding readily observable 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 496 
(1994).  Nevertheless, in the present case, the veteran's 
recent statements regarding the onset of tinnitus during 
military service contradict his own denials of tinnitus made 
earlier.  The Board also notes other times in the record when 
the veteran has reported an inaccurate version of his medical 
history.  For example, while undergoing private psychiatric 
evaluation in June 1996 secondary to this Social Security 
Disability claim, he claimed combat service in Vietnam as a 
Marine.  However, the veteran's service personnel records are 
negative for any service in Vietnam while he was a Marine, to 
include any service in combat.  He also stated that he 
sustained the cut above his left eye while jumping into a 
"hooch" in Vietnam.  However, his service medical records 
confirm that his cut above his left eye was sustained when he 
fell out of his bunk, not jumping into a "hooch" overseas.  
Therefore, the Board does not find the veteran's claims of 
having had tinnitus since service separation to be credible.  

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for tinnitus, as such 
a disability has not been shown to have been incurred during 
active military service.  As a preponderance of the evidence 
is against the award of service connection, the benefit of 
the doubt doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


IV. Higher initial rating - Headaches

The veteran seeks a higher initial rating for his headaches 
secondary to brain trauma.  Disability evaluations are based 
upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (West 2002).  However, when the 
assignment of initial ratings is under consideration, the 
level of disability in all periods since the effective date 
of the grant of service connection must be taken into 
account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In 
cases in which a reasonable doubt arises as to the 
appropriate degree of disability to be assigned, such doubt 
shall be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2004).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2004).  

The veteran seeks an initial rating in excess of 10 percent 
for his headaches, secondary to a head injury.  This 
disability is currently rated under Diagnostic Code 8045, for 
brain disease due to trauma.  Under this Code, purely 
neurologic disabilities, such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., are to be rated under 
the diagnostic codes specifically dealing with such 
disabilities.  Purely subjective complaints such as 
headaches, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304.  Ratings in excess of 10 
percent for brain disease due to trauma under diagnostic code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  
38 C.F.R. § 4.124a, Diagnostic Codes 8045, 9304 (2004).  

The veteran's medical history reveals several injuries to the 
head during military service, including as a result of a fall 
and a physical assault.  Subsequently, the veteran has 
consistently reported frequent and severe headaches which 
occasionally require him to lie down until his headache 
subsides.  On his most recent VA examination of March 2000, 
he reported headaches approximately 2-3 times per week, 
lasting up to 24 hours.  He usually relieves these symptoms 
by lying on the sofa and putting a sheet over his head.  He 
reported occasional dry heaving but no vomiting with his 
headaches.  

In reviewing the evidence as a whole, the Board finds the 
preponderance of the evidence to be against an initial rating 
in excess of 10 percent for the veteran's headaches due to 
head injury.  While he has repeatedly complained of such 
subjective symptoms as headaches, he has already been granted 
a 10 percent initial rating, the maximum schedular rating 
under Diagnostic Code 8045 for such subjective complaints.  
The medical evidence does not reveal a diagnosis of multi-
infarct dementia due to brain trauma, for which the veteran 
would be eligible for a disability rating in excess of 10 
percent under Diagnostic Code 9304.  Accordingly, the veteran 
is not entitled to an evaluation in excess of 10 percent for 
his post traumatic headaches for any time subsequent to June 
1996, the effective date of the claim on appeal.  38 C.F.R. 
§ 4.124, Diagnostic Code 8045 (2003); Fenderson, supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's post traumatic headaches have 
themselves required no extended periods of hospitalization 
since the initiation of this appeal, and are not shown by the 
evidence to present marked interference with employment in 
and of themselves.  The Board notes that while the veteran 
has been found unemployable, this determination was based on 
multiple medical problems, and not just his headaches.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted.  The veteran has 
not otherwise submitted evidence tending to show that his 
service-connected disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

In conclusion, an initial rating in excess of 10 percent is 
not warranted for the veteran's headaches secondary to head 
injury.  As a preponderance of the evidence is against the 
award of an increased rating, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for post traumatic stress 
disorder is granted.  

Entitlement to service connection for migraine headaches is 
denied.  

Entitlement to service connection for tinnitus is denied.  

Entitlement to an initial rating in excess of 10 percent for 
the veteran's post traumatic headaches is denied.  


REMAND

The veteran seeks increased initial ratings for his facial 
scars of the upper lip and left eyebrow.  During the pendency 
of this appeal the diagnostic criteria for rating skin 
disabilities were changed, effective from August 30, 2002.  
67 Fed. Reg. 49590 (2002).  When a law or regulation changes 
while a case is pending, the version most favorable to the 
claimant applies, absent legislative intent to the contrary.  
See Dudnick v. Brown, 10 Vet. App. 79 (1997).  Revised 
statutory or regulatory provisions, however, may not be 
applied to any time period before the effective date of the 
change.  See 38 U.S.C.A. § 7104(c) (West 2002); VAOPGCPREC. 
3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 
(1998).  

In the present case, the veteran has not been informed of the 
revised regulatory criteria, and the RO, the agency of 
original jurisdiction, has not yet had the opportunity to 
review the veteran's claim in light of the revised regulatory 
criteria.  Therefore, the Board's adjudication of these 
pending increased rating claims at this time would be 
prejudicial to the veteran and this claim must instead be 
remanded to the RO for consideration.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (2002).  

Therefore, in light of the above, these claims are remanded 
for the following additional development:  

1.	The veteran should be scheduled for 
a VA dermatological examination in order 
to determine the degree of impairment 
resulting from facial scars of the upper 
lip and left eyebrow.  The claims file 
should be reviewed by the examiner in 
conjunction with the examination.  The 
examination should include any tests 
considered necessary by the examiner.  
When examining the veteran's facial 
scarring, the examiner should 
specifically note the size of the scar, 
whether it is adherent, and whether 
there is any visible or palpable loss of 
the underlying tissue.  Any other 
resulting impairment should also be 
noted.  The medical basis for all 
opinions expressed should be given.

2.	Thereafter, the RO should again 
consider the veteran's pending rating 
claims in light of any additional 
evidence added to the record and in 
light of both the old and new rating 
criteria.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond 
thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



